Appeal by defendant from a judgment of the County Court, Nassau County, rendered February 25, 1969 upon resentence, convicting him of assault in the second degree with intent to commit rape, upon his plea of guilty, and sentencing him to an indeterminate prison term of one day to life. Judgment affirmed. Defendant’s main contention is that the psychiatric report relied upon by the resentencing court was “insufficient as a matter of law ” to permit imposition of the one day to life sentence. The record developed at the hearing, including the psychiatric report, provided a sufficient basis upon which the court could exercise its discretion (cf. People v. McCraw, 33 A D 2d 577). It is our view that the sentence imposed was proper in the light of that record. We have also considered defendant’s other contentions and find them to be without merit. Christ, P. J., Munder, Martuscello, Latham and Kleinfeld, JJ., concur.